DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Please delete the word “is” after the word substrate in claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,239,436. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table presented herein:

Regarding Claim 1, Claim 1 is anticipated by claim 1 of US 11,239,436 except for the limitations of “wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate. However, Miyaguchi shows “wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate (see paragraphs 76 and 77); (The bent portion 107 obtained by bending the periphery of the display device illustrated in FIGS. 6A and 6B has a cross section in which the outer edge of the bent element substrate 601 is covered with the bent sealing substrate 603. The curvature of the element substrate 601 is larger than that of the sealing substrate 603. As a result, the sealing substrate 603 can be provided with a curved portion 614 which is bent and rounded).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Miyaguchi into the currently pending claims in order to achieve display flexibility (see Miyaguchi; paragraphs 12 and 13).

Regarding Claims 9 and 7, Claims 9 and 7 are anticipated by claim 1 of US 11,239,436 except for the limitations of “a second peripheral circuit configured to drive the pixel array, wherein the second peripheral circuit is on an opposite side of the pixel array from the first peripheral circuit; , wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate; wherein the second substrate comprises glass.” However, Miyaguchi shows “ a second peripheral circuit configured to drive the pixel array, wherein the second peripheral circuit is on an opposite side of the pixel array from the first peripheral circuit; , wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate; wherein the second substrate comprises glass.”(see paragraphs 76 and 77); (The bent portion 107 obtained by bending the periphery of the display device illustrated in FIGS. 6A and 6B has a cross section in which the outer edge of the bent element substrate 601 is covered with the bent sealing substrate 603. The curvature of the element substrate 601 is larger than that of the sealing substrate 603. As a result, the sealing substrate 603 can be provided with a curved portion 614 which is bent and rounded).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Miyaguchi into the currently pending claims in order to achieve display flexibility (see Miyaguchi; paragraphs 12 and 13).

17/561,856 (Current Application)
11,239,436
1. A display apparatus, comprising: a first substrate; a pixel array comprising a plurality of pixels on the first substrate; a peripheral circuit configured to drive the pixel array, wherein the first substrate comprises a foldable region between the pixel array and the peripheral circuit; a wiring section over the foldable region of the first substrate; and a second substrate, wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate .  









9. A display apparatus, comprising: a first substrate; a pixel array comprising a plurality of pixels on the first substrate; a first peripheral circuit configured to drive the pixel array, wherein the first substrate comprises a first foldable region between the pixel array and the first peripheral circuit; a second peripheral circuit configured to drive the pixel array, wherein the second peripheral circuit is on an opposite side of the pixel array from the first peripheral circuit; a first wiring section over the first foldable region of the first substrate; and a second substrate, wherein the pixel array is between the first substrate and the second substrate, and the first foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate.  








2. (Original) The display apparatus of claim 1, wherein the first substrate comprises metal or plastic.  

3. (Original) The display apparatus of claim 1, wherein an edge of the second substrate is offset from an edge of the foldable region closest to the pixel array in the first direction.  
4. (Original) The display apparatus of claim 1, further comprising a groove between the pixel array and the folding region.  

5. (Original) The display apparatus of claim 4, wherein the groove surrounds the pixel array.  

6. (Original) The display apparatus of claim 5, further comprising a resin between the pixel array and the second substrate, wherein the resin extends into the groove.  

7. (Original) The display apparatus of claim 1, wherein the second substrate comprises glass.  

8. (Original) The display apparatus of claim 1, wherein the peripheral circuit is positionable below the pixel array.  

10. (Original) The display apparatus of claim 9, wherein the first substrate comprises a second foldable region between the pixel array and the second peripheral circuit.  

11. (Original) The display apparatus of claim 10, further comprising a second wiring section over the second foldable region.  

12. (Original) The display apparatus of claim 11, wherein the first foldable region is foldable independently of the second foldable region.  

13. (Original) The display apparatus of claim 9, further comprising a third peripheral circuit configured to drive the pixel array.  

14. (Original) The display apparatus of claim 13, wherein the first peripheral circuit is spaced from the pixel array in the first direction, and the third peripheral circuit is spaced from the pixel array in a second direction perpendicular to the first direction.  

15. (Original) The display apparatus of claim 14, wherein the first substrate comprises a third foldable region between the pixel array and the third peripheral circuit.  

16. (Original) The display apparatus of claim 15, wherein the first foldable region is foldable independently of the third foldable region.  

17. (Original) The display apparatus of claim 13, wherein the first substrate comprises a third foldable region on a first side of the third peripheral circuit, and the first substrate comprises a fourth foldable region on a second side of the third peripheral circuit.  

18. (Original) The display apparatus of claim 17, wherein the third foldable region is aligned with the first foldable region.  

19. (Original) The display apparatus of claim 18, wherein the first foldable region is foldable independently of the third foldable region.  

20. (Original) The display apparatus of claim 9, further comprising a groove surrounding the pixel array, wherein the second substrate is covers the groove.

1. A display apparatus, comprising: a foldable first substrate; a pixel array including a plurality of pixels on a central portion of the first substrate, wherein each of the plurality of pixels comprising an electro-optical device; a peripheral circuit outside of the pixel array, wherein the peripheral circuit is configured to drive the pixel array; a wiring section between the pixel array and the peripheral circuit; a circuit section configured to drive the electro-optical device, wherein the circuit section includes a circuit element on the first substrate; an insulation film on the circuit element; and a second substrate above the insulation film in a region of the first substrate, wherein the first substrate is folded in a folding region within the wiring section; the peripheral circuit is outside the wiring section; and the second substrate is above the pixel array and is not located over the folding region.

1. A display apparatus, comprising: a foldable first substrate; a pixel array including a plurality of pixels on a central portion of the first substrate, wherein each of the plurality of pixels comprising an electro-optical device; a peripheral circuit outside of the pixel array, wherein the peripheral circuit is configured to drive the pixel array; a wiring section between the pixel array and the peripheral circuit; a circuit section configured to drive the electro-optical device, wherein the circuit section includes a circuit element on the first substrate; an insulation film on the circuit element; and a second substrate above the insulation film in a region of the first substrate, wherein the first substrate is folded in a folding region within the wiring section; the peripheral circuit is outside the wiring section; and the second substrate is above the pixel array and is not located over the folding region.





Similar to claim 2.



Similar to claim 10.




Similar to claim 4



Similar to claim 6.



Similar to claim 7.








Similar to claim 9.



Similar to claim 19.




Similar to the “wiring” limitation in claim 1.



Similar to the folding regions and the peripheral circuit in claim 1.




Similar to the folding regions and the peripheral circuit in claim 1.


Similar to the folding regions and the peripheral circuit in claim 1.





Similar to the folding regions and the peripheral circuit in claim 1.



Claim 17




Claim 17






Claim 1



Claim 1




Claim 14



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaguchi (Publication number: US 2011/0007042) in view of Chen (Publication number: US 2009/0021666).

Consider Claim 1, Miyaguchi shows an a display apparatus (figures 6A and 6B), comprising:
(a) A first substrate; a plurality of pixels on the first substrate (see figure 6B; paragraphs 69 and 70); (The first substrate is read as substrate 601).
(b) A peripheral circuit configured to drive the plurality of pixels, wherein the first substrate comprises a foldable region between the pixel array and the peripheral circuit (see paragraphs 70 and 71; and figures 6A and 6B); (The peripheral circuit is read as scan driver circuit 108. The display portion 103 and the scan line driver circuit 108 that are provided on the element substrate 601 include a plurality of thin film transistors. The thin film transistor 604 included in the display portion 103 and a thin film transistor 605 included in the scan line driver circuit 108).
(c) A wiring section over the foldable region of the first substrate (paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device). 
(d) A second substrate, wherein the plurality of pixels are between the first substrate and the second substrate, and the foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate (see paragraphs 76 and 77); (The bent portion 107 obtained by bending the periphery of the display device illustrated in FIGS. 6A and 6B has a cross section in which the outer edge of the bent element substrate 601 is covered with the bent sealing substrate 603. The curvature of the element substrate 601 is larger than that of the sealing substrate 603. As a result, the sealing substrate 603 can be provided with a curved portion 614 which is bent and rounded).
However, Miyaguchi shows a plurality of pixels but does not specifically show a plurality of pixels.
In related art, Chen shows a pixel array (see figure 1; paragraphs 26 and 27); (The first flexible film 110a may be a thin film transistor (TFT) array layer composed of a plurality of pixels, and each of the pixels is controlled by at least one TFT).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Chen into the teaching of Miyaguchi in order for each pixel to be controlled by at least one TFT (see Chen; paragraphs 26 and 27).

Consider Claim 9, Miyaguchi shows a display apparatus (figures 6A and 6B), comprising:
(a) A first substrate; a plurality of pixels on the first substrate (see figure 6B; paragraphs 69 and 70); (The first substrate is read as substrate 601).
(b) A first peripheral circuit configured to drive the pixel array, wherein the first substrate comprises a first foldable region between the pixel array and the first peripheral circuit (see paragraphs 70 and 71; and figures 6A and 6B); (The peripheral circuit is read as scan driver circuit 108. The display portion 103 and the scan line driver circuit 108 that are provided on the element substrate 601 include a plurality of thin film transistors. The thin film transistor 604 included in the display portion 103 and a thin film transistor 605 included in the scan line driver circuit 108).
(c) A second peripheral circuit configured to drive the pixel array, wherein the second peripheral circuit is on an opposite side of the pixel array from the first peripheral circuit; a first wiring section over the first foldable region of the first substrate (figure 1B; paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device. Second peripheral circuit is read as the other driver circuit 108).
 (d) A second substrate, wherein the plurality of pixels are between the first substrate and the second substrate, and the foldable region extends beyond the second substrate in a first direction parallel to a top surface of the first substrate (see paragraphs 76 and 77); (The bent portion 107 obtained by bending the periphery of the display device illustrated in FIGS. 6A and 6B has a cross section in which the outer edge of the bent element substrate 601 is covered with the bent sealing substrate 603. The curvature of the element substrate 601 is larger than that of the sealing substrate 603. As a result, the sealing substrate 603 can be provided with a curved portion 614 which is bent and rounded).
However, Miyaguchi shows a plurality of pixels but does not specifically show a plurality of pixels.
In related art, Chen shows a pixel array (see figure 1; paragraphs 26 and 27); (The first flexible film 110a may be a thin film transistor (TFT) array layer composed of a plurality of pixels, and each of the pixels is controlled by at least one TFT).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Chen into the teaching of Miyaguchi in order for each pixel to be controlled by at least one TFT (see Chen; paragraphs 26 and 27).

Consider Claim 2, Miyaguchi shows that the first substrate comprises metal or plastic (see paragraph 48).

Consider Claim 3, Miyaguchi shows an edge of the second substrate is offset from an edge of the foldable region closest to the pixel array in the first direction (see figure 6B; paragraphs 69 and 70); (The first substrate is read as substrate 601).

Consider Claims 4 and 5, Miyaguchi shows a groove between the pixel array and the folding region, wherein the groove surrounds the pixel array (see figures 1A and 1B); (see element 107).

Consider Claim 6, Miyaguchi shows a resin between the pixel array and the second substrate, wherein the resin extends into the groove (see paragraphs 62 and 63).

Consider Claim 7, Miyaguchi shows that the second substrate comprises glass (see paragraphs 68 and 80).

Consider Claim 8, Miyaguchi shows that the peripheral circuit is positionable below the pixel array (see figure 6B).

Consider Claims 10 and 11, Miyaguchi shows that the first substrate comprises a second foldable region between the pixel array and the second peripheral circuit, the display apparatus further comprising a second wiring section over the second foldable region (figure 1B; paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device. Second peripheral circuit is read as the other driver circuit 108).

Consider Claims 12 and 13, Miyaguchi shows that the first foldable region is foldable independently of the second foldable region, the display apparatus further comprising a third peripheral circuit configured to drive the pixel array (figure 1B; paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device. Second peripheral circuit is read as the other driver circuit 108. Figures 1A and 1B shows multiple areas being bent, thus showing a third foldable region).

Consider Claim 14, Miyaguchi shows that the first peripheral circuit is spaced from the pixel array in the first direction, and the third peripheral circuit is spaced from the pixel array in a second direction perpendicular to the first direction (see paragraphs 70 and 71; and figures 6A and 6B); (The peripheral circuit is read as scan driver circuit 108. The display portion 103 and the scan line driver circuit 108 that are provided on the element substrate 601 include a plurality of thin film transistors. The thin film transistor 604 included in the display portion 103 and a thin film transistor 605 included in the scan line driver circuit 108).

Consider Claims 15 and 16, Miyaguchi shows that the first substrate comprises a third foldable region between the pixel array and the third peripheral circuit, wherein the first foldable region is foldable independently of the third foldable region (figure 1B; paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device. Second peripheral circuit is read as the other driver circuit 108. Figures 1A and 1B shows multiple areas being bent, thus showing a third foldable region).

Consider Claims 17, 18 and 19, Miyaguchi shows that the first substrate comprises a third foldable region on a first side of the third peripheral circuit, and the first substrate comprises a fourth foldable region on a second side of the third peripheral circuit, wherein the third foldable region is aligned with the first foldable region, wherein the first foldable region is foldable independently of the third foldable region (figure 1B; paragraphs 73-77); (The thin film transistor 604 included in the display portion 103 is electrically connected to a display element, thereby constituting the display device. Second peripheral circuit is read as the other driver circuit 108. Figures 1A and 1B shows multiple areas being bent, thus showing a third and fourth foldable region).

Consider Claim 20, Miyaguchi shows a groove surrounding the pixel array, wherein the second substrate is covers the groove (see figures 1A and 1B); (see element 107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/24/2022